Case 19-05831-LA11    Filed 03/29/21    Entered 03/29/21 17:45:02     Doc 203    Pg. 1 of 2




                              TENTATIVE RULING

                ISSUED BY JUDGE LOUISE DECARL ADLER


   Debtor:      DANA AARON LINETT

   Number:      19-05831-LA11

   Hearing:     02:00 PM Thursday, April 1, 2021

   1)Motion:   CREDITOR'S APPROVAL OF DISCLOSURE STATEMENT IN CH. 11
   PLAN FILED BY THOMAS B. GORRILL ON BEHALF OF BARBARA LINETT. (Fr
   12/17/20)


   MATTER CONTINUED TO MAY 6, 2021 at 2:00 p.m.

   The debtor's case status report in connection with this matter satisfies this Court
   that the debtor is current on MOR's and Trustee fees and is moving forward on
   preparation of a consensual liquidating plan. Accordingly, all matters scheduled
   for today's hearing will be continued with the requirement that a status report
   one week in advance of the continued hearing must be filed.

   All appearances excused at today's hearing.


   2)CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2) SETTING COMPLIANCE
   DEADLINES; AND 3) SETTING SANCTIONS, IF APPROPRIATE, INCLUDING DISMISSAL,
   CONVERSION OR APPOINTMENT OF A CHAPTER 11 TRUSTEE OR EXAMINER BECAUSE OF
   NONCOMPLIANCE WITH ABOVE-REFERENCE REQUIREMENTS (Fr 2/11/21)

   MATTER CONTINUED TO MAY 6, 2021 at 2:00 p.m.

   The debtor's case status report in connection with this matter satisfies this Court
   that the debtor is current on MOR's and Trustee fees and is moving forward on
   preparation of a consensual liquidating plan. Accordingly, all matters scheduled
   for today's hearing will be continued with the requirement that a status report
   one week in advance of the continued hearing must be filed.

   All appearances excused at today's hearing.
Case 19-05831-LA11    Filed 03/29/21    Entered 03/29/21 17:45:02     Doc 203    Pg. 2 of 2




   3)STATUS CONFERENCE ON OBJECTION TO PROOF OF CLAIM NO. 8, JULIA GARWOOD.

   MATTER CONTINUED TO MAY 6, 2021 at 2:00 p.m.

   The debtor's case status report in connection with this matter satisfies this Court
   that the debtor is current on MOR's and Trustee fees and is moving forward on
   preparation of a consensual liquidating plan. Accordingly, all matters scheduled
   for today's hearing will be continued with the requirement that a status report
   one week in advance of the continued hearing must be filed.

   All appearances excused at today's hearing
